MEMORANDUM **
Teofilo Hernandez Mendez and Irma Santiago Sernas, natives and citizens of *913Mexico, petition pro se for review of the Board of Immigration Appeals’ (“Board”) order denying their motion to reconsider or reopen their deportation proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1105a. We review for abuse of discretion, Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.2004), and we dismiss in part and deny in part the petition for review.
Petitioners failed to file a timely petition for review of the Board’s summary affirmance of the immigration judge’s denial of their applications for suspension of deportation. We therefore lack jurisdiction to review the original denial of suspension of deportation. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Although we have jurisdiction to review the Board’s order denying petitioners’ motion to reopen or reconsider, petitioners waived any challenge to those orders by failing to challenge them in their opening brief. See id. at 1259-60.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.